Citation Nr: 0317063	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-13 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder.

2.	Entitlement to service connection for an organic stomach 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
September 1980 to February 1981, and various periods of 
inactive duty training (INACDUTRA) during service with the 
National Guard from July 1987 to July 1988, and from November 
1989 to November 1990.

This appeal arises from a May 1999 rating action that denied 
service connection for acquired psychiatric and organic 
stomach disorders.  A Notice of Disagreement was received in 
June 1999, and a Statement of the Case (SOC) was issued 
subsequently that month.  A Substantive Appeal was received 
in July 1999.  In July 2000, the appellant testified at a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  A Supplemental SOC (SSOC) was 
issued in December 2001, wherein the RO continued the denials 
of service connection.

In March 2003, the appellant at the RO testified at a 
videoconference Board of Veterans Appeals (Board) hearing 
before the undersigned in Washington, D.C.; a transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claims on appeal has been 
accomplished.

2.  An acquired psychiatric disorder, variously diagnosed, 
was first manifested following the appellant's ACDUTRA, 
and there is no competent medical evidence linking it to 
ACDUTRA.

3.  An organic stomach disorder was first manifested 
following the appellant's ACDUTRA, and there is no 
competent medical evidence linking it to ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 5103A, 5107 (2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2002).

2.  The criteria for service connection for an organic 
stomach disorder have not been met.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 5103A, 5107 (2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

In the June 1998 and January 1999 letters from the RO, the 
May 1999 rating action, the June 1999 SOC, the April and July 
2000 letters from the RO, the December 2001 SSOC, and the 
June 2002 letter from the RO, the appellant was variously 
notified of the law and regulations governing entitlement to 
the benefits he seeks, the evidence that would substantiate 
his claims, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that he 
has received sufficient notice of the information and 
evidence needed to support his claims, and been provided 
ample opportunity to submit information and evidence.  
Additionally, the Board notes that in the aforementioned 
documents, particularly the June 2002 RO letter, the RO 
variously and specifically informed the appellant of what the 
evidence had to show to establish entitlement to the benefits 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the June 2002 RO letter specifically 
informed the appellant of the VCAA and its requirements, and 
that VA would request medical records on his behalf if he 
signed a release authorizing it to request them; and notified 
him that he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made comprehensive efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  The RO has obtained his service 
medical records, copies of extensive private medical records 
from numerous providers, and copies of medical records 
underlying 1993 and 1997 Social Security Administration (SSA) 
decisions initially granting him, and then continuing, 
respectively, disability benefits - all of which has been 
associated with the claims file.  The appellant testified at 
an RO hearing in February 2000, and at a Board 
videoconference hearing in March 2003.  Significantly, 
neither the appellant nor his representative has identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of either claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Analysis

The appellant contends, in effect, that he currently suffers 
from acquired psychiatric and organic stomach disorders that 
had their onset during ACDUTRA in 1980.  During the hearings 
on appeal, he testified that he had no psychiatric or stomach 
problems prior to ACDUTRA, and that he first experienced 
anxiety and panic symptoms and stomach problems during that 
period of military service.  In this case, however, there is 
no competent and probative evidence that any chronic, 
acquired psychiatric or organic stomach disorder was present 
during ACDUTRA, or that there is otherwise a nexus between 
any such currently-diagnosed disorder and the appellant's 
ACDUTRA.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA, or injury 
incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In this case, the medical records from the appellant's period 
of ACDUTRA are completely negative for findings or diagnoses 
of any chronic, acquired psychiatric or organic stomach 
disorder.  Although in December 1980 he complained of 
abdominal pain after physical training, the abdomen was soft 
and non-tender on examination, and there were no masses, 
organomegaly, rebound, or peritoneal signs.  The assessment 
was non-specific abdominal pain; no organic stomach disorder 
was diagnosed.  

Post ACDUTRA, the appellant was seen for mild anxiety at a VA 
medical facility in September 1981 during his National Guard 
service, but there was no indication that such symptoms 
constituted a chronic, acquired psychiatric disorder or that 
it had its onset during his previous ACDUTRA or any other 
period of qualifying military service.  In June 1989, he was 
seen by R. Marzilli, M.D., with complaints of stomach 
problems, inability to drink milk, and heartburn, but the 
doctor did not diagnose any organic stomach disorder or 
attribute these symptoms to his period of ACDUTRA.  On 
October 1989 examination for enlistment into the National 
Guard - over 8 years following separation from ACDUTRA - the 
appellant denied a history of frequent indigestion, stomach 
or intestinal trouble, depression or excessive worry, and 
nervous trouble of any sort; the abdomen and viscera were 
normal on examination, and he was also psychiatrically 
normal.  During National Guard service in October 1990, it 
was noted that the appellant had known irritable bowel 
lactose intolerance, but there was no indication that it had 
its onset during his previous ACDUTRA or any other period of 
qualifying military service; neither was any organic stomach 
disorder diagnosed. 

The first objective demonstration of a chronic, acquired 
psychiatric disorder were those variously diagnosed at The 
Providence Center beginning in 1991, more than 10 years 
following separation from ACDUTRA: an atypical anxiety 
disorder was diagnosed in October 1991; impressions including 
chronic post-traumatic stress disorder (PTSD) and generalized 
anxiety disorder were rendered on psychiatric evaluation by 
F. Haines, M.D., in December 1991; and diagnoses of panic 
disorder and chronic PTSD were rendered for the period from 
November 1991 to July 1992.  However, no diagnosed acquired 
psychiatric disorder was attributed to the appellant's 
ACDUTRA by any physician.  Rather, his anxiety was felt to be 
due to financial stress due to unemployment and family 
problems, and the PTSD was felt to be due to traumatic 
experiences of childhood family life.

The first objective demonstration of an organic stomach 
disorder was the gastritis diagnosed by A. Webb, M.D., in 
November 1992, over 10 years following separation from 
ACDUTRA, but he did not attribute it to the ACDUTRA.  

Agoraphobia with panic attacks by history was diagnosed by R. 
Thebarge, Ph.D., at the Miriam Hospital in May 1993, and a 
panic disorder without agoraphobia, a generalized anxiety 
disorder, a schizoid personality disorder, and gastritis were 
diagnosed at The Providence Center in November 1993, but on 
neither occasion was any such diagnosed acquired psychiatric 
or stomach disorder attributed to the appellant's ACDUTRA.

The subsequent medical evidence contains numerous reports of 
evaluation and follow-up treatment of the appellant by many 
different private medical providers (including Drs. Marzilli 
and Webb; Mental Health Services; L. Ritterbeck, M.D., of the 
ACT Corporation; M. Rahman, M.D., of Psychiatric Health 
Services; P. Akerman, M.D.; and the Kent County Mental Health 
Center) for several disabilities including various 
psychiatric and gastrointestinal disorders from 1994 to 2000, 
but none of those records include any medical opinion linking 
any psychiatric or stomach disorder to his period of ACDUTRA.  
In July 1993, the SSA found the veteran entitled to 
disability benefits as of April 1990 due primarily to 
acquired psychiatric disabilities; in March 1997 he was found 
entitled to continuing disability benefits based on the same 
disabilities, but the medical records underlying both of 
those determinations contained no evidence of a nexus between 
such disorders and the appellant's ACDUTRA.  

The Board has considered the appellant's assertions and 
testimony in connection with the claims on appeal.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter-such as whether there is a medical 
relationship between a current disability and his period of 
ACDUTRA.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Significantly, he has neither presented 
nor alluded to the existence of any medical evidence that 
would support his assertions that he currently has acquired 
psychiatric and stomach disorders that are due to his 
ACDUTRA.   

For all the foregoing reasons, the claims for service 
connection for acquired psychiatric and organic stomach 
disorders must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, the evidence neither supports a 
finding that, nor is in relative equipoise on the question of 
whether, there is a medical nexus between any current 
acquired psychiatric or organic stomach disorder and the 
appellant's ACDUTRA, as a result of which that doctrine is 
not applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).




ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for an organic stomach disorder is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

